Citation Nr: 1613450	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-18 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA RO.

This appeal was previously before the Board in August 2015.  The Board is granting the Veteran's claims, and it finds that its remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between a back disability, a bilateral hip disability, and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a back disability and a bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claims have been granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, the Veteran has been diagnosed with degenerative arthritis of the spine, spondylosis of the spine, and osteoarthritis of the bilateral hips.  The Veteran contends, for example in July 2011, that during an in-service training exercise, he jumped into a ditch and landed awkwardly after the firing line unexpectedly began firing.  The Veteran contends that he noticed pain in his back and hips at that time, and he received in-service treatment from a hernia that resulted from this incident.  In July 1946, a private physician noted that the Veteran incurred a hernia after jumping off of a rifle pit.  

Thus, the record shows the presence of both current disabilities and an in-service incident.  With respect to a connection between the Veteran's disabilities and his military service, the Veteran has consistently stated to clinicians that he experienced symptoms associated with his back and hip disabilities for many years.  For example, in November 2008, the Veteran stated that he had suffered from back pain since he jumped in a foxhole trench in service, and the pain had not changed since he first experienced it.  Indeed, the November 2008 clinician opined that the Veteran's spondylosis had been "going on since 1946."  In November 2015, the Veteran stated that he had experienced back and hip pain continuously since service, and the examiner, finding the Veteran to be credible, found that the Veteran's low back pain had been present since service.  

The Board finds that the Veteran's credible statements as to the long-standing nature of his back and hip symptoms present a continuity of symptomatology.  Given that these disabilities are arthritic in nature, this continuity of symptomatology serves as the necessary nexus between the Veteran's current back disability, bilateral hip disability, and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that the November 2015 examiner concluded, confusingly, that while the Veteran's pain was related to his active duty service, his underlying arthritic back and hip disabilities were not related.  The Board places little weight on this conclusion because the Veteran has been found to be competent and credible to report on the duration of his symptoms (including by the November 2015 examiner), and the credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service.  The Board thus places little probative value on this opinion.

Additionally, and without commenting on the propriety of this decision, the RO, based on the November 2015 opinion, granted service connection for the Veteran's back pain itself.  Given this circumstance, granting service connection for the disability that gives rise to this back pain is the only sensible conclusion.





ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral hip disability is granted.  




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


